In the Missouri Court of Appeals
              Eastern District
NOVEMBER 12, 2014


THE FOLLOWING CASES WERE AFFIRMED IN ACCORDANCE WITH RULE
84.16(b) OR RULE 30.25(b).


1.    ED100116   TODD WILEY, APP V STATE OF MISSOURI, RES

2.    ED100257 STATE OF MISSOURI, RES V STEVEN HAYWOOD, APP

3.    ED100454 STATE OF MISSOURI, RES V. GEORGE FEDE, APP

4.    ED100627 STATE OF MISSOURI, RES V JAMIKEO N. THOMPSON,
      APP

5.    ED100661 QUINTIN GRAY, SR., APP V STATE OF MISSOURI, RES

6.    ED100735 STATE OF MISSOURI, RES V GRIEG RAGEN, APP

7.    ED100854 BRANDON PAYNE, APP V STATE OF MISSOURI, RES

8.    ED100874 STATE OF MISSOURI, RES/CROSS- APP V D.
      WATKINS,APP

9.    ED100994 CLEO HINES, APP V STATE OF MISSOURI, RES

10.   ED101122 IN THE INTEREST OF: A.C.B.

11.   ED101259   JAMES A. HEBERER, APP V STATE OF MISSOURI, RES

12.   ED101375 VENUS WILLIAMS, APP V BELLEFONTAINE HAB & DES
      RES